FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of July 2012 No. 1 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x In connection with Tower's proxy statement filed on June 12, 2012 relating to its Notice of Special General Meeting of Shareholders to be held on July 26, 2012, Tower will not present Proposal No. 3 relating to an amendment to its Articles to approve the creation of a class of preferred shares.Tower's proposals No. 1 and No. 2 remain unchanged. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date:July 11, 2012 By: /s/Nati Somekh Gilboa Nati Somekh Gilboa Corporate Secretary
